 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   LUIS A. HERRERA,                           Case No. SA CV 17-01925 R (RAO)
12                        Petitioner,
13          v.                                  ORDER ACCEPTING FINDINGS,
                                                CONCLUSIONS, AND
14   NEIL MCDOWELL, Warden,                     RECOMMENDATIONS OF UNITED
                                                STATES MAGISTRATE JUDGE
15                        Respondent.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all of the
18   records and files herein, and the Magistrate Judge’s Report and Recommendation
19   (“Report”). Further, the Court has made a de novo determination of those portions
20   of the Report to which objections have been made. While the Court accepts and
21   adopts the findings, conclusions, and recommendations of the Magistrate Judge, one
22   argument raised in Petitioner’s Objections warrants discussion.
23         Petitioner asserts for the first time that he is entitled to equitable tolling because
24   Spanish is his primary language, which limited his ability to navigate the
25   requirements under AEDPA. Objections (“Obj.”), Dkt. No. 24 at 2.
26         The Ninth Circuit has recognized that federal habeas petitioners who lack
27   English language ability, and are denied access to legal materials in their native
28   language and cannot procure the assistance of a translator during the running of the
 1   AEDPA limitations period may be entitled to equitable tolling. Mendoza v. Carey,
 2   449 F.3d 1065, 1071 (9th Cir. 2006). However, a petitioner seeking equitable tolling
 3   based on language barriers “must, at a minimum, demonstrate that during the running
 4   of the AEDPA time limitation, he was unable, despite diligent efforts, to procure
 5   either legal materials in his own language or translation assistance from an inmate,
 6   library personnel, or other source. Id. at 1070; see also Diaz v. Kelly, 514 F.3d 149,
 7   154 (2d Cir. 2008) (“the diligence requirement of equitable tolling imposes on the
 8   prisoner a substantial obligation to make all reasonable efforts to obtain assistance to
 9   mitigate his language difficulty”).
10         In the Objections, Petitioner states that he is a Mexican-born citizen whose
11   primary language is Spanish. Obj. at 2. He is not proficient in the English language
12   and does not have the ability to read, write, or proficiently understand English. Id. at
13   2-3. The prison’s law library does not offer Spanish-language legal books, Spanish-
14   speaking clerks or librarians, or a computer system offering statutes and case-law
15   written in Spanish. Id. Petitioner was unable to retain the assistance of a post-
16   conviction habeas attorney due to lack of funds. Id. at 3. Petitioner “came across”
17   an incarcerated criminal law paralegal on August 21, 2017, who worked on
18   Petitioner’s federal habeas petition with him. Id. at 2, 4. The paralegal speaks only
19   English. Id. at 3. After August 21, 2017, “Petitioner showed due diligence moving
20   forward with his federal filing.” Id. at 4.
21         The Court concludes that Petitioner has failed to allege facts sufficient to
22   establish his diligence under Mendoza and is not entitled to an evidentiary hearing.
23   Petitioner does not describe any efforts to secure legal materials in Spanish or to
24   obtain translation help. See Jesus v. Long, No. ED CV 13-990 CJC (JCG), 2014 WL
25   117173, at *4 (C.D. Cal. Jan. 9, 2014) (rejecting equitable tolling and denying an
26   evidentiary hearing because the “record is devoid of any concrete evidence of
27   Petitioner’s efforts to obtain adequate Spanish language legal materials or translation
28   services during the limitations period” where petitioner asserted only that he was
                                                   2
 1   turned down from legal assistance at the library and he was afraid to seek the
 2   assistance of other inmates) (emphasis in original). Other than alleging that language
 3   barriers slowed down the communication between Petitioner and the paralegal,
 4   Petitioner does not otherwise show that it was his language barrier that prevented the
 5   timely filing of this action. Mendoza, 449 F.3d at 1068-70. Further, as Respondent
 6   argues in its Response to the Objections, Petitioner does not even attempt to allege
 7   due diligence moving forward with his federal filing until August 21, 2017, which
 8   was approximately one month before the September 27, 2017 expiration of the
 9   limitations period. See Garcia v. Yates, 422 F. App’x 584, 585 (9h Cir. 2011)
10   (concluding petitioner was not entitled to equitable tolling due to the absence of
11   Spanish language materials in the prison law library because he had not shown that
12   “throughout the period for which tolling is sought, he was diligently pursuing ‘either
13   legal materials in his own language or translation assistance from an inmate, library
14   personnel, or other source.’”) (citing Mendoza, 449 F.3d at 1070); Diaz v. Campbell,
15   411 F. App’x 975, 976 (9th Cir. 2011) (finding petitioner failed to sufficiently
16   “‘demonstrate that during the running of the AEDPA time limitations, he was unable,
17   despite diligent efforts, to procure either legal materials in his own language or
18   translation assistance from an inmate, library personnel, or other source’ which could
19   constitute grounds for equitable tolling.”) (citing Mendoza, 449 F.3d at 1068-70).
20         Accordingly, the Court accepts and adopts the findings, conclusions, and
21   recommendations of the Magistrate Judge.
22         IT IS ORDERED that the Petition is denied and Judgment shall be entered
23   dismissing this action.
24

25   DATED: September 3, 2019
26
                                            R. GARY KLAUSNER
27                                          UNITED STATES DISTRICT JUDGE
28

                                               3
